Citation Nr: 0710192	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  06-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Propriety of a claim seeking an effective date earlier than 
January 5, 1996 for the grant of a 100 percent rating for 
post concussion syndrome. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to January 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Anchorage, Alaska Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A November 1997 rating decision granted an increased (100 
percent) rating for post concussion syndrome effective 
January 5, 1996; the veteran did not appeal this decision and 
it became final.

2.  The veteran has not alleged clear and unmistakable error 
(CUE) in the November 1997 rating decision.


CONCLUSION OF LAW

The veteran has improperly raised a freestanding claim for an 
earlier effective date in an attempt to overcome finality of 
the November 1997 rating decision assignment of January 5, 
1996 as the effective date for a 100 percent rating for post 
concussion syndrome.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.104(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The critical facts in this case are not in dispute.  The 
veteran does not contest that he did not timely appeal the 
November 1997 rating decision that assigned the effective 
date he now challenges.  The matter before the Board then is 
the propriety of his "freestanding" claim for an earlier 
effective date of award.  This is a matter of legal 
interpretation, and the U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).   

II.  Factual Background

A November 1997 rating decision increased the rating for the 
veteran's service connected post concussion syndrome to 100 
percent, and assigned an effective date of January 5, 1996 
for the award.  The veteran was properly advised of the 
decision (to include the effective date) and of his appellate 
rights by December 1997 letter.  He did not file a notice of 
disagreement with the November 1997 rating decision, and it 
became final.  38 U.S.C.A. § 7105.

In February 2004, the veteran filed a claim seeking an 
earlier effective date for the total rating.  He indicated 
that he was making this request on the grounds of CUE, but 
did not identify where the alleged error had occurred.  [He 
did attach a copy of a draft of an earlier brief by his 
former attorney, which had argued that there was CUE in April 
1982 and August 1983 rating decisions and in a December 1984 
Board decision.]  The RO denied the earlier effective date 
claim in the November 2004 rating decision currently on 
appeal.  In an August 2005 statement the veteran specifically 
alleged unmistakable error in the August 1983 rating 
decision.  In May 2006, the veteran's representative 
specifically alleged CUE in the April 1982 rating decision.  

III.  Law and Regulations

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.   38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet.App. 
296 (2006). 

An unappealed decision issued by the Board is final.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1100, 20.1103, 20.1104.  




IV.  Analysis

The November 1997 decision established an effective date of 
January 5, 1996 for the assignment of a 100 percent rating 
for the veteran's post concussion syndrome.  The veteran did 
not appeal this decision and it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Only a request for 
revision based on CUE could result in assignment of an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  The veteran has not filed a claim of CUE as to 
the November 1997 rating  decision.  Consequently, there is 
no valid claim for the Board to consider on appeal, and the 
appeal must be dismissed.

What has been alleged in August 2005 arguments by the veteran 
and in May 2006 arguments by his representative is that there 
was CUE in August 1983 and April 1982 rating decisions, 
respectively.  And in a copy the veteran submitted of an 
earlier brief by an attorney who no longer represents him 
there appears to be an allegation of CUE in a December 1984 
Board decision.  Notably, the April 1982 and August 1983 
rating decisions were subsumed by the December 1984 Board 
decision.  38 C.F.R. § 20.1104.  Consequently, the only 
proper challenge to those decisions is by challenge of the 
December 1984 Board decision.  A claim filed at the RO is not 
the proper forum for challenging the propriety of a Board 
decision.  Once a Board decision has become final, proper 
challenge to such decision is only by filing a request for 
reconsideration of the decision, or a motion of CUE in the 
decision, both to be filed with the Board.  See 38 U.S.C.A. 
§§ 7103, 7104. 7111; 38 C.F.R. §§ 20.1000. 20.1001. 20.1400.  
Neither has been filed in the instant case.  










ORDER

There being no valid claim in the matter, the appeal seeking 
an effective date earlier than February 1, 1996 for the grant 
of a 100 percent rating for post concussion syndrome is 
dismissed.   

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


